872 F.2d 417Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerome H. HINTON, Plaintiff-Appellant,v.BALTIMORE COUNTY MARYLAND, Anne Loftin, Clarence E. Goetz,Six Unknown Named Narcotics Agents, Dr. Zimmermer,Dr. Diamond, a/k/a Dr. Dinah,Defendants-Appellees.
No. 88-7338.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 15, 1989.Decided March 10, 1989.

Jerome Howard Hinton, appellant pro se.
Before ERVIN, Chief Judge, and DONALD RUSSELL and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Jerome Howard Hinton appeals the district court's order denying relief from the judgment entered in Hinton's 42 U.S.C. Sec. 1983 action.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  We conclude the district court did not abuse its discretion in refusing to reopen Hinton's action.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.



*
 Hinton's notice of appeal is timely only as to the denial of his motion to reopen the case under Fed.R.Civ.P. 60(b), and not as to the underlying judgment